FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-4078
                  _____________________________

DEREK MARTIN GRIFFIN,

    Appellant,

    v.

ANGELA MARY GRIFFIN,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

                            June 7, 2019


PER CURIAM.

     In this dissolution case, the former husband challenges the
equitable distribution of the $72,000 he received from the
settlement of his worker’s compensation case. We summarily
reject the former husband’s argument that the trial court abused
its discretion in finding that the settlement proceeds were subject
to equitable distribution as a marital asset, but because only about
$6,400 of the settlement proceeds remained as of the date of the
final hearing, 1 a specific finding of misconduct was required for the



    1 The former husband testified that he used the rest of the
proceeds to pay legal fees, child support, and living expenses
during the dissolution proceeding, but the trial court made no
court to include the entire amount of the settlement in the
equitable distribution scheme. See Olivarez v. Olivarez, 250 So. 3d
872 (Fla. 1st DCA 2018)(“Absent a showing of misconduct, it is
error to include assets in an equitable distribution scheme that
have been diminished or dissipated during the dissolution
proceedings.”) (internal quotations omitted); Walker v. Walker, 85
So. 3d 553, 555 (Fla. 1st DCA 2012) (“[I]n order to determine that
a spouse has dissipated marital assets, the trial court must make
a specific finding of intentional misconduct based on evidence
showing that the marital funds were used for one party’s own
benefit and for a purpose unrelated to the marriage at a time when
the marriage is undergoing an irreconcilable breakdown.”)
(internal quotations omitted).       Accordingly, we reverse the
equitable distribution portion of the dissolution judgment and
remand to the trial court for additional findings or reconsideration
of the equitable distribution scheme. The dissolution judgment is
otherwise affirmed.

    AFFIRMED in part; REVERSED and REMANDED in part.

WOLF, WETHERELL, and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Derek Martin Griffin, pro se, Appellant.

Clark H. Henderson of Henderson Law Firm, PA, Shalimar, for
Appellee.




findings on the veracity of this testimony or the amount of the
remaining settlement proceeds.
                                 2